
	

113 S1466 IS: To establish a regulatory review process for rules that the Administrator of the Environmental Protection Agency plans to propose, and for other purposes. 
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1466
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Kirk (for himself
			 and Mr. Manchin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish a regulatory review process for rules that
		  the Administrator of the Environmental Protection Agency plans to propose, and
		  for other purposes. 
	
	
		1.Regulatory review by the
			 Secretary of Agriculture
			(a)DefinitionsIn this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)Agricultural
			 entityThe term
			 agricultural entity means an entity that is involved in or
			 relates to agricultural enterprise, including an enterprise that is engaged in
			 the business of—
					(A)producing food and fiber;
					(B)ranching and raising of livestock;
					(C)aquaculture; and
					(D)any other farming- and agriculture-related
			 activities.
					(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(b)Review of
			 regulatory agendaThe
			 Secretary shall review each notice issued by the Administrator and published in
			 the Federal Register relating to the preparation of any guidance, policy,
			 memorandum, regulation, or statement of general applicability and future effect
			 that may have a significant impact on a substantial number of agricultural
			 entities, including—
				(1)any regulatory
			 agenda published by the Administrator under section 602 of title 5, United
			 States Code;
				(2)any regulation
			 plan or agenda published by the Administrator or the Director of the Office of
			 Management and Budget pursuant to an Executive order, including Executive Order
			 12866 (5 U.S.C. 601 note; relating to regulatory planning and review);
			 and
				(3)any other
			 publication issued by the Administrator or the Director of the Office of
			 Management and Budget that may reasonably be foreseen to contain a notice of a
			 plan by the Administrator to prepare any guidance, policy, memorandum,
			 regulation, or statement of general applicability and future effect that may
			 have a significant impact on a substantial number of agricultural
			 entities.
				(c)Information
			 gatheringFor a publication item reviewed under subsection (b)
			 that the Secretary determines may have a significant impact on a substantial
			 number of agricultural entities, the Secretary shall—
				(1)solicit from the
			 Administrator any information the Administrator may provide to facilitate a
			 review of the publication item;
				(2)acting through the Chief Economist of the
			 Department of Agriculture, produce an economic impact statement for the
			 publication item that contains a detailed estimate of potential costs to
			 agricultural entities;
				(3)identify
			 individuals representative of potentially affected agricultural entities for
			 the purpose of obtaining advice and recommendations from those individuals
			 about the potential impacts of the publication item; and
				(4)convene a review panel for analysis of the
			 publication item that includes the Secretary, any full-time Federal employee of
			 the Department of Agriculture appointed to the panel by the Secretary, and any
			 employee of the Environmental Protection Agency or the Office of Information
			 and Regulatory Affairs of the Office of Management and Budget that accepts an
			 invitation from the Secretary to participate in the panel.
				(d)Duties of the
			 review panelA review panel
			 convened for a publication item under subsection (c)(4) shall—
				(1)review any information or material obtained
			 by the Secretary and prepared in connection with the publication item,
			 including any draft proposed guidance, policy, memorandum, regulation, or
			 statement of general applicability and future effect;
				(2)collect advice and
			 recommendations from agricultural entity representatives identified by the
			 Administrator after consultation with the Secretary;
				(3)compile and
			 analyze the advice and recommendations; and
				(4)make
			 recommendations to the Secretary based on the information gathered by the
			 review panel or provided by agricultural entity representatives.
				(e)Comments
				(1)In
			 generalNot later than 60
			 days after the date on which the Secretary convenes a review panel under
			 subsection (c)(4), the Secretary shall submit to the Administrator comments on
			 the planned or proposed guidance, policy, memorandum, regulation, or statement
			 of general applicability and future effect for consideration and inclusion in
			 any related administrative record, including—
					(A)a report by the
			 Secretary on the concerns of agricultural entities;
					(B)the findings of
			 the review panel;
					(C)the findings of
			 the Secretary, including any adopted findings of the review panel; and
					(D)recommendations of
			 the Secretary.
					(2)PublicationThe
			 Secretary shall publish the comments under paragraph (1) in the Federal
			 Register and make the comments available to the public on the public Internet
			 site of the Department of Agriculture.
				(f)WaiversThe Secretary may waive initiation of the
			 review panel under subsection (c)(4) as the Secretary determines
			 appropriate.
			
